[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12154                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            NOVEMBER 9, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 7:00-cr-00004-WLS-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

TAJRICK CONAWAY,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                                ________________________

                                     (November 9, 2010)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

         On August 29, 2000, appellant having pled guilty to a two-count indictment

charging him with possession with intent to distribute cocaine, in violation of 21
U.S.C. § 841(a)(1) and possession of marijuana, in violation of 21 U.S.C. § 844,

was sentenced by the district court to concurrent prison terms of 292 months.1

Subsequently, in United States v. Conaway, 326 Fed.Appx 545 (11th Cir. 2009),

we affirmed the district court’s denial of appellant’s motion to reduce his

sentences pursuant to 18 U.S.C. § 3582(c).

       Following the issuance of the mandate, appellant, on August 18, 2009,

moved the district court pursuant to Fed. R. Civ. P. 60(b)(6) to amend its order

denying him § 3582(c) relief. The court denied the motion on April 7, 2010.

Appellant moved the court under Fed. R. Civ. P. 59(c) to reconsider its April 7

order denying Rule 60(b)(6) relief. The court denied the Rule 59(c) motion on

April 27, 2010, and appellant now appeals that ruling.

       A motion filed under § 3582(c)(2) “is not a civil post-conviction action, but

rather a continuation of a criminal case.” United States v. Fair, 326 F.3d 1317,

1318 (11th Cir. 2003). Thus, a defendant cannot employ Rule 60(b) to challenge

the district court’s denial of § 3582(c) relief. Id. (holding that appellant could not

use Rule 60(b)(4) to attack the district court’s order denying his §3582(c)(2)

motion). In short, the district court lacked jurisdiction to entertain appellant’s



       1
         Appellant was sentenced as a career offender under U.S.S.G. § 4B1.1. The Guidelines
sentencing range was 292 to 365 months.

                                              2
motions under Rule 60(b)(6).

      AFFIRMED.




                               3